                                                                          0-l 7-1/1cJ 7
      Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 1 of 11

                                                                                     5/411,Aj.5


                IN THE DISTRICT COURT FOR THE OKLAHOMA COUNTY

                                    STATE OF OKLAHOMA            FIL~~~i~~~~tf~
JEFFERY LARRY WALKER,                                     )               AlJG 2 3 2019
                                                          )           RICK WARREN
                                                                       COURT
                                                                    73 _ _ _CLERK
                                                                             _ __
                     Plaintiff,                           )
                                                          )
v.                                                        )    Case No.
                                                          )
CITY OF OKLAHOMA CITY,       a Municipal                  )
Corporation, SERGEANT BURWELL,        in his              }   CJ ~2019-4709
individual capacity as a police officer for               )
the City of Oklahoma City, and BOARD OF COUNTY            )
COMMISSIONERS OF McCLAIN COUNTY,                          )
                                                          )
                      Defendants.


                                    PLAINTIFF'S PETITION
       COMES NOW the Plaintiff, and by and through his Attorney of record, E. Ed Bonzie


alleges and states the following:


                                  FIRST CAUSE OF ACTION


       1.     Plaintiff, Jeffery Larry Walker, is an African-American citizen of the United


States of America and at all times relevant hereto resided in the City of Oklahoma City,


Oklahoma County, Oklahoma.


                                           Page 1 of 11

                                                                                   EXHIBIT




                                                                                     '
      Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 2 of 11




       2.    The defendant City of Oklahoma City is a Municipal Corporation in


Oklahoma County located in the Western District of Oklahoma.


       3.    The Defendant Burwell was at all times pertinent hereto, resident of


Oklahoma County, State of Oklahoma and was a duly appointed and acting law


enforcement officer of the City of Oklahoma City, Oklahoma.


      4.     The Board of County Commissioners of McClain County is a governmental


entity that is in charge of McClain County Sheriff's Department and District Court.


       5.    On or about 17th day of December, 2018, Plaintiff was a passenger in a car


driven by his girlfriend in Oklahoma City, when they were stopped by Defendant Burwell.


Although Plaintiff was a passenger Officer Burwell demanded to see his driver's license.


Subsequently, Plaintiff was arrested by the Police Department of City of Oklahoma City,


allegedly for an outstanding warrant for his arrest for writing a bogus check in McClain


County in the year 2003. Plaintiff denied that he was the person because he moved into


Oklahoma in 2011 and that it would be impossible for the wanted person to be him.


Plaintiff requested Officer Burwell to check the middle name, the social security number


                                       Pagel ofll
       Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 3 of 11




and date of birth of the alleged defendant to make sure he was arresting the wrong


person, but Officer Burwell intentionally declined and arrested Plaintiff and took him to


the Oklahoma County jail. Plaintiff was subsequently transferred to the McClain County


jail where he stayed until four (4) days later when the actual defendant appeared in court


and pied guilty to the crime.


          6.    This arrest and subsequent detention by Officer Burwell, the City of


Oklahoma City and McClain County was without just cause and with the intent to violate


Plaintiff's civil rights.


          7.    The actions of the defendants, through the time Plaintiff was arrested and


detained for (4) days until the actual defendant appeared in court violated Plaintiff's civil


rights.


          8.    Plaintiff, who was employed at the Grace Living Center in Oklahoma City did


not live in Oklahoma in 2003. Plaintiff moved into Oklahoma in November 2011 and could


not have written bogus checks in 2003.


          9.     Plaintiff did not even fit the description of the suspect who was being


                                         Page3 ofll
       Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 4 of 11




targeted by the warrant; i.e., the Plaintiff is an African-American male who was about 55


years old.


        10.    The alleged suspect was Caucasian and of much younger age than the


Plaintiff.


        11.   The obvious physical differences notwithstanding, the Oklahoma City Police


arrested and handcuffed Plaintiff and was taken to the jail where he was traumatized and


humiliated as he was searched, fingerprinted, photographed, issued an orange jumpsuit


and placed into a cell with several other men for four days.


        12.    Until the real suspect appeared in court, endured the humiliation of staying


in jail the law enforcement officers finally determined that the wrong person was being


held in jail and released the Plaintiff.


        13.    In furtherance of the violation of the civil rights of Plaintiff, the named


defendants kept the Plaintiff in jail with the intent to deprive Plaintiff of his rights to due


process before the Court.


        14.    The actions of the Defendants as alleged herein, were done under the color

                                           Page 4 ofll
      Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 5 of 11




of law and pretense of the statutes, ordinances, regulations, customs and usages, policies


and procedures of the state of Oklahoma and the City of Oklahoma City, Oklahoma, and


in violation of the rights of this Plaintiff as guaranteed by the Constitution of the United


States of America, more particularly under the provisions of the Fourth Amendment to


the constitution of the United States, and under Federal law, particularly the Civil Rights


Act, Title 42 of the United States Code,   §   1983.


       15.    The actions of the Defendant Burwell, as alleged herein, was an act to


deprive Plaintiff of his rights to due process as protected under 42 U.S.C. § 1982.


       16.    The conduct of the Defendants, deprived the Plaintiff of the following rights,


privileges and immunities secured to him by the Constitution of the United States of


America:


              a.     The right to be secure in their persons and effects against


                     unreasonable searches and seizures under the Fourth and Fourteenth


                     Amendments to the Constitution of the United States.


               b.    The right of the Plaintiff not to be deprived of life, liberty or property


                                           Page 5 ofll
Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 6 of 11




           without due process of law, and the right of equal protection of the


           laws, secured by the Fourteenth amendment to the Constitution of


           the United States.


     c.    The right to be treated equally under the law as white citizens of the


           United States.


     d.    The actions by the defendants were so egregious as to violate the


           substantive due process rights of the Plaintiff.


     e.    For Plaintiff to be treated with such low disregard by the white


           officers of the City of Oklahoma City, Plaintiff alleges his rights under


           the Thirteenth Amendment were violated.




                                Page 6 of 11
       Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 7 of 11




       17.     Plaintiff alleges that because of and as a result of the acts and omissions of


the defendants, said actions violating the Constitutional Rights of the Plaintiff, this Plaintiff


has suffered damages in a sum in excess of $75,000.00; in addition, Plaintiff alleges the


actions of the individually named defendant acted with deliberate indifference and


reckless disregard of the constitutional rights of Plaintiff and therefore Plaintiff is entitled


to punitive damages from each of the defendant.


       18.    Plaintiff alleges that because of and as a result of the acts and omissions of


the defendant City of Oklahoma City, in failing to train its officers to protect the


constitutional rights of the citizens of the City of Oklahoma City, in allowing its officers to


conduct unconstitutional seizure and prosecution of the Plaintiff, to conspire to arrest


persons of color within the city limits without just cause, the City of Oklahoma City has


been of deliberately indifferent to the unconstitutional actions of its officers, even if its


own policies or customs are not unconstitutional; or, the City of Oklahoma City has


established a policy practice or custom of allowing its officers to deprive the citizens of


Oklahoma City their rights to the protection of the United State Constitution. This policy

                                          Page 7 of11
       Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 8 of 11




practice or custom of the City of Oklahoma City, in allowing its officers to deprive the


citizens of Oklahoma City their rights to the protection of the United State Constitution,


has harmed the Plaintiff and has suffered damages in excess of $75,000.00.


       WHEREFORE, premises considered, Plaintiff prays he be granted judgment against


the defendants for their acts in depriving Plaintiff of his Civil Rights as alleged herein, and


such other and further relief as the Court deems just and proper, including their costs and


reasonable attorney fees.


                                SECOND CAUSE OF ACTION


       COMES NOW, the Plaintiff above-named, and for his second cause of action


adopts and incorporates herein each and every allegation set forth in her First Cause of


Action, and further shows the Court as follows:


       19.    The acts of Defendants constituted False Arrest, False Imprisonment, Assault


and Battery, Trespass, Malicious Prosecution, and Abuse of Process. Each of these acts of


the defendants did not cease until the release of Plaintiff because the actual defendant


showed up in court.

                                         Page Sofll
              Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 9 of 11




              21.    That on February 1, 2019, and April 30, 2019, Plaintiff filed with the City Clerk


        of the City of Oklahoma City, Oklahoma, and the Clerk for the Board of County


        Commissioners of McClain County        Tort Claim Notices respectively pursuant to the


        provisions of the Governmental Tort Claims Act of the State of Oklahoma, 51 O.S. sec.


        1951, et seq., claiming damages for his injuries arising from the incident alleged herein.


        That more than ninety (90) days have passed since the filing of said Claims, and that both


        the City, and the County have disallowed such Claims.


               22.   That pursuant to the Governmental Tort Claims Act of the State of


        Oklahoma, 51 O.S., §151 et seq., The City of Oklahoma City, Oklahoma, and the Board of


        County Commissioners of McClain County are liable to the Plaintiff for damages suffered


        by the acts of their employees while acting within the scope of their employment.


               23.    This Court has jurisdiction of these supplemental state claims pursuant to


        Title 28 of the United States Code, §1367.


               WHEREFORE, premises considered, Plaintiff prays he be granted judgment against


        The City of Oklahoma City, Oklahoma, and the Board of County Commissioners of McClain


                                                Page9 of 11




- - - - - - - - - - - - - - - - - - - - - - - - - - - · - · · - · -···
     Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 10 of 11




County for the wrongful acts of their employees committed while they were acting within


the scope of their employment, and such other relief as the Court deems just and proper.


                               THIRD CAUSE OF ACTJON


       COMES NOW, the Plaintiff, above-named and for his Third Cause of Action adopts


and incorporates herein each and every allegation set forth in her First and Second Causes


of Action, and further shows to the Court as follows:


       24.   The Defendant named in his individual capacity, excluding the corporate


entity being City of Oklahoma City, is individually liable for his torts committed outside


the scope of his employment.


       25.   The acts, conduct and behavior of the Defendant, performed outside the


scope of his employment were so grossly negligent, performed knowingly, intentionally,


and with such a willful disregard of the rights of the Plaintiff as to constitute fraud and


oppression, by reason of which the Plaintiff is entitled to punitive damages.


       WHEREFORE, premises considered, Plaintiff prays he has judgment against the


Defendant and as alleged herein, and for such other and further relief as the Court deems


                                       Page 10 of 11
     Case 5:19-cv-00905-HE Document 1-1 Filed 09/30/19 Page 11 of 11




just and proper, including reasonable attorney fees and costs.




                                                        . a Benzie, OBA#15190
                                                       8201 S. Walker
                                                       Oklahoma City, Oklahoma 73139
                                                       405-631-1021 (Phone}
                                                      405-616-2488(Fax)
                                                      Attorney for Plaintiff




                                      Page 11 ofll
